 Case 2:20-cv-01034-JCM-DJA Document 1-3 Filed 06/10/20 Page 1 of 4




                   EXHIBIT 2
May 1, 2020 cease and desist letter from
Kerry S. Culpepper to Neil D. Greenstein
                      Case 2:20-cv-01034-JCM-DJA Document 1-3 Filed 06/10/20 Page 2 of 4
                                                       CULPEPPER IP, LLLC
                                                               ATTORNEY AT LAW
                                                          75-170 Hualalai Road, Suite B204
KERRY S. CULPEPPER *                                          Kailua-Kona, Hawaii 96740

                                                                TEL: (808) 464-4047
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                     FAX: (202) 204-5181
 AND BEFORE THE USPTO
                                                               www.culpepperip.com
                                                                      ____________

                                                          PATENTS, TRADEMARKS & COPYRIGHTS

                                                  Via E-mail Only<ndg@techmark.com>


            May 1, 2020


            Neil D. Greenstein
            TechMark Greenstein Law, P.C.
            1751 Pinnacle Drive, Suite 1000
            Tysons, VA 22102


            Re: Cease and Desist of Direct Copyright Infringement, Contributory Copyright Infringement at
            Hurricane Electric Subscriber IP addresses
            My Reference and Case Number: 19-cv-169-LEK-KJM (District of Hawaii)


            Dear Mr. Greenstein,
                    I am writing in reply to your email of 4/19/2020 in which you requested that I “…identify
            the clients [I] represent and the IP address on which [my] clients’ rights have allegedly been
            infringed.”
                    At least the following motion pictures of my clients were confirmed infringed at HE IP
            addresses as of March 18, 2020.


                           NO.                     OWNER                  MOTION PICTURE

                              1               Millennium Funding,        Mechanic: Resurrection
                                                      Inc.
                              2                    Bodyguard                 The Hitman’s
                                                Productions, Inc.             Bodyguard
                              3               UN4 Productions, Inc.       Boyka: Undisputed IV
                              4                    Homefront                         Homefront
                                               Productions, Inc./
                                                  Millennium
                              5               Dallas Buyers Club,           Dallas Buyers Club
                                                      LLC
                              6               Glacier Films 1, LLC             American Heist
Case 2:20-cv-01034-JCM-DJA Document 1-3 Filed 06/10/20 Page 3 of 4
Page 2
   7          Criminal Productions,            Criminal
                       Inc.
   8           Clear Skies Nevada,             Good Kill
                  LLC/Voltage
   9         Cook Productions, LLC            Mr. Church
   10         WWE Studios Finance             Eliminators
                    Corp
   11           Hunter Killer                Hunter Killer
               Productions, Inc.
   12
              LHF Productions, Inc.       London Has Fallen

              Rambo V Productions,
   13                                    Rambo V: Last Blood
                     Inc.

   14        Fallen Productions, Inc.      Angel Has Fallen

   15
                                           Extremely Wicked
              Wicked Nevada, LLC
                                        Shockingly Evil and Vile
   16
              MON, LLC/ Voltage             Welcome Home

              211 Productions, Inc./
   17                                             211
                   Millennium
   18
                TBV Productions,
                                             I Feel Pretty
                  LLC/Voltage

              CELL Film Holdings,
   19                                            Cell
                     LLC

              Fathers & Daughters
   20                                   Fathers and Daughters
              Nevada, LLC/Voltage

                                         Once Upon a Time in
   21            Venice PI, LLC
                                               Venice

             I am Wrath Production,
   22                                         I Am Wrath
                      Inc.

   29         HB Productions, Inc.              Hellboy


   31           Headhunter, LLC             A Family Man
      Case 2:20-cv-01034-JCM-DJA Document 1-3 Filed 06/10/20 Page 4 of 4
       Page 3

                             POW Nevada,
             34                                            Revolt
                             LLC/Voltage

                             Status Update,
             35                                        Status Update
                             LLC/Voltage

                         Stoic Productions, Inc.
             36                                      Acts of Vengeance
                              /Millennium

                              Killing Link
             37                                          Kill Chain
                            Distribution, LLC

                            Cobbler Nevada,
             38                                         The Cobbler
                             LLC/Voltage

                          Survivor Productions,
             39                                           Survivor
                                  Inc.


I further reserve the right to supplement the above list.
        I have attached an excel spreadsheet with all IP addresses at which my clients motion
pictures have been infringed.
        I look forward to hearing back from you by May 15, 2020 so that we can discuss this
issue further.
        This letter is written without prejudice to the rights and remedies of our client, all of
which are expressly reserved.


Sincerely,


/ksc/
Kerry S. Culpepper
kculpepper@culpepperip.com
